WR-83,814-01
                                                                                    COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                    Transmitted 9/3/2015 1:14:29 PM
                                                                                      Accepted 9/3/2015 1:43:49 PM
                                                                                                     ABEL ACOSTA
                         IN THE COURT OF CRIMINAL APPEALS                                                    CLERK
                              FOR THE STATE OF TEXAS
                                   AUSTIN, TEXAS                                       RECEIVED
                                                                                COURT OF CRIMINAL APPEALS
                                                                                       9/3/2015
                                                                                  ABEL ACOSTA, CLERK
EX PARTE                                           §
                                                   §
                                                   §       NO. WR-83,814-01
                                                   §
ANTHONY TYRONE JOHNSON                             §


                       APPLICANT’S MOTION TO WITHDRAW
                    APPLICATION FOR WRIT OF HABEAS CORPUS

TO THE HONORABLE JUDGES OF SAID COURT:

        NOW COMES, the Applicant, ANTHONY TYRONE JOHNSON, and submits this

Motion to Withdraw Application for Writ of Habeas Corpus. Applicant has decided not to

pursue this writ application.

                                                           Respectfully submitted,

                                                               /s/ Gary A. Udashen
                                                           GARY A. UDASHEN
                                                           Bar Card No. 20369590

                                                           SORRELS UDASHEN & ANTON
                                                           2311 Cedar Springs Road
                                                           Suite 250
                                                           Dallas, Texas 75201
                                                           214/468-8100
                                                           214/468-8104 fax

                                                           Attorney for Applicant




Applicant’s Motion to Withdraw Application for Writ of Habeas Corpus - Page 1
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd day of September, 2015, a true and correct copy
of the above and foregoing Applicant’s Motion to Withdraw Application for Writ of
Habeas Corpus were electronically delivered to the Dallas County District Attorney’s
Office.

                                                      /s/ Gary A. Udashen
                                                   GARY A. UDASHEN




Applicant’s Motion to Withdraw Application for Writ of Habeas Corpus - Page 2